The only point made against the ruling of the trial court relates to an exception to the oral charge. We do not think that the exception reserved is so specific or definite as to meet the requirement of the rule, nor is it in substance the same as either of the excerpts selected and set out in appellant's brief. Indeed, counsel seem uncertain as to this, and attempt to apply the exception to two different portions of the oral charge, and it is sufficient to say that the exception is not substantially the same as either of the excerpts.
For instance, each of the excerpts from the oral charge hypothesizes an acceptance of the body, while the exception is based on a failure to object, and which distinction may have been a material factor. Besides, there are other variances between the exception and the oral charge.
The judgment of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.